Name: Commission Implementing Regulation (EU) 2015/2426 of 18 December 2015 amending Regulation (EU) 2015/1998 as regards third countries recognised as applying security standards equivalent to the common basic standards on civil aviation security (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  air and space transport;  transport policy
 Date Published: nan

 22.12.2015 EN Official Journal of the European Union L 334/5 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2426 of 18 December 2015 amending Regulation (EU) 2015/1998 as regards third countries recognised as applying security standards equivalent to the common basic standards on civil aviation security (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 300/2008 of the European Parliament and of the Council of 11 March 2008 on common rules in the field of civil aviation security and repealing Regulation (EC) No 2320/2002 (1), and in particular Article 4(3) thereof, Whereas: (1) Commission Regulation (EC) No 272/2009 (2) supplements the common basic standards on civil aviation security laid down in the Annex to Regulation (EC) No 300/2008. (2) That same Regulation (EC) No 272/2009 charges the Commission with the recognition of the equivalence of security standards of third countries, in accordance with the criteria set out in Part E of the Annex to that Regulation. (3) The Annex to Commission Implementing Regulation (EU) 2015/1998 (3) lists the third countries recognised as applying security standards equivalent to the common basic standards. (4) The Commission has verified that also Canada and Montenegro satisfy the criteria set out in Part E of the Annex to Regulation (EC) No 272/2009. (5) Implementing Regulation (EU) 2015/1998 should therefore be amended accordingly. (6) An appropriate time period before this Regulation applies should be provided for, considering that changes to operations and/or infrastructure at airports may be required. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security set up by Article 19(1) of Regulation (EC) No 300/2008, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) 2015/1998 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 29 February 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2015. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 97, 9.4.2008, p. 72. (2) Commission Regulation (EC) No 272/2009 of 2 April 2009 supplementing the common basic standards on civil aviation security laid down in the Annex to Regulation (EC) No 300/2008 of the European Parliament and of the Council (OJ L 91, 3.4.2009, p. 7). (3) Commission Implementing Regulation (EU) 2015/1998 of 5 November 2015 laying down detailed measures for the implementation of the common basic standards on aviation security (OJ L 299, 14.11.2015, p. 1). ANNEX The Annex is amended as follows: (1) in Chapter 3, Attachment 3-B is replaced by the following: ATTACHMENT 3-B AIRCRAFT SECURITY THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF PART THREE OF THAT TREATY DOES NOT APPLY, THAT ARE RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS ON CIVIL AVIATION SECURITY As regards aircraft security, the following third countries, as well as other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union, Title VI of Part Three of that Treaty does not apply, have been recognised as applying security standards equivalent to the common basic standards on civil aviation security: Canada Faroe Islands, in regard to Vagar airport Greenland, in regard to Kangerlussuaq airport Guernsey Isle of Man Jersey Montenegro United States of America The Commission shall immediately notify the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country or other country or territory concerned with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country or other country or territory concerned is re-established.; (2) in Chapter 4, Attachment 4-B is replaced by the following: ATTACHMENT 4-B PASSENGERS AND CABIN BAGGAGE THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF PART THREE OF THAT TREATY DOES NOT APPLY, THAT ARE RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS ON CIVIL AVIATION SECURITY As regards passengers and cabin baggage, the following third countries, as well as other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union, Title VI of Part Three of that Treaty does not apply, have been recognised as applying security standards equivalent to the common basic standards on civil aviation security: Canada Faroe Islands, in regard to Vagar airport Greenland, in regard to Kangerlussuaq airport Guernsey Isle of Man Jersey Montenegro United States of America The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country or other country or territory concerned with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country or other country or territory concerned is re-established.; (3) in Chapter 5, Attachment 5-A is replaced by the following: ATTACHMENT 5-A HOLD BAGGAGE THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF PART THREE OF THAT TREATY DOES NOT APPLY, THAT ARE RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS ON CIVIL AVIATION SECURITY As regards hold baggage, the following third countries, as well as other countries and territories to which, in accordance with Article 355 of the Treaty on the Functioning of the European Union, Title VI of Part Three of that Treaty does not apply, have been recognised as applying security standards equivalent to the common basic standards on civil aviation security: Canada Faroe Islands, in regard to Vagar airport Greenland, in regard to Kangerlussuaq airport Guernsey Isle of Man Jersey Montenegro United States of America The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country or other country or territory concerned with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country or other country or territory concerned is re-established.; (4) in Chapter 6, Attachment 6-F is replaced by the following: ATTACHMENT 6-F CARGO AND MAIL 6-Fi THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF PART THREE OF THAT TREATY DOES NOT APPLY, THAT ARE RECOGNISED AS APPLYING SECURITY STANDARDS EQUIVALENT TO THE COMMON BASIC STANDARDS ON CIVIL AVIATION SECURITY As regards cargo and mail, the following third countries have been recognised as applying security standards equivalent to the common basic standards on civil aviation security: Montenegro The Commission shall notify without delay the appropriate authorities of the Member States if it has information indicating that security standards applied by the third country or other country or territory concerned with a significant impact on overall levels of aviation security in the Union are no longer equivalent to the common basic standards of the Union. The appropriate authorities of the Member States shall be notified without delay when the Commission has information about actions, including compensatory measures, confirming that the equivalency of relevant security standards applied by the third country or other country or territory concerned is re-established. 6-Fii THIRD COUNTRIES, AS WELL AS OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF PART THREE OF THAT TREATY DOES NOT APPLY, FOR WHICH ACC3 DESIGNATION IS NOT REQUIRED, ARE LISTED IN COMMISSION IMPLEMENTING DECISION C(2015) 8005 6- Fiii VALIDATION ACTIVITIES OF THIRD COUNTRIES, AS WELL AS OF OTHER COUNTRIES AND TERRITORIES TO WHICH, IN ACCORDANCE WITH ARTICLE 355 OF THE TREATY ON THE FUNCTIONING OF THE EUROPEAN UNION, TITLE VI OF PART THREE OF THAT TREATY DOES NOT APPLY, THAT ARE RECOGNISED AS EQUIVALENT TO EU AVIATION SECURITY VALIDATION. No provisions adopted yet.